DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
2.	Acknowledgment is made of Applicant’s response to the notice of incomplete reply, dated June 16, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Priority
3.	Acknowledgment is made of the present patent application claims priority to U.S. Provisional Patent Application No. 63/009,335, filed on April 13, 2020, entitled "FLEXIBLE DISCONTINUOUS RECEPTION CONFIGURATION." 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-30 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A user equipment (UE) for wireless communication, comprising: 
a memory; and 
one or more processors, coupled to the memory, configured to: 
receive discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for transitioning from a non-monitoring state to a monitoring state, wherein the information identifies, for each slot or sub-slot, whether to operate in a non-monitoring state or a monitoring state; and 
transition from the non-monitoring state, wherein the UE is not performing monitoring, to the monitoring state wherein the UE is performing monitoring, in accordance with the DRX configuration information.”
The claim is an apparatus claim, i.e., a user equipment (UE), to perform a couple of functions, e.g., receiving and transitioning steps.
For the receiving step, i.e., “receive discontinuous reception (DRX) configuration information” as indicated in italics above, the transmitting/sending party/entity is not defined in the claim. In other words, what is the transmitting/sending party/entity for the discontinuous reception (DRX) configuration information?
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “receiving discontinuous reception (DRX) configuration information” in claim 29 line 3, as the transmitting/sending party/entity for the discontinuous reception (DRX) configuration information is not defined in the claim.
Claims 2-16 are rejected since they all depend from claim 1. 
Regarding claim 17, it recites, “A base station for wireless communication, comprising: 
a memory; and 
one or more processors, coupled to the memory, configured to: 
transmit discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for a user equipment (UE) transition from a non-monitoring state to a monitoring state, wherein the information identifies, for each slot or sub-slot, whether a UE is to operate in a non-monitoring state or a monitoring state; and 
transmit signaling to the UE in accordance with the DRX configuration information.”
The claim is an apparatus claim, i.e., a base station, to perform a couple of functions, e.g., transmitting steps.
For the first transmitting step, i.e., “transmit discontinuous reception (DRX) configuration information” as indicated in italics above, the targeting/receiving party/entity is not defined in the claim. In other words, what is the targeting party/entity for the discontinuous reception (DRX) configuration information?
Consequently, claim 17 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “transmitting discontinuous reception (DRX) configuration information” in claim 30 line 2, as the receiving party/entity for the discontinuous reception (DRX) configuration information is not defined in the claim.
Claims 18-28 are rejected since they all depend from claim 17. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
10.	Claims 1-7, 9-12, 16-23, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0037248).
Regarding claim 1, Zhou et al. teach the user equipment (UE) for wireless communication (paragraph [0225] lines 1-11; Examiner’s Notes: the wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “user equipment (UE) for wireless communication” in the instant application), comprising: 
a memory (paragraph [0225] lines 1-11; Examiner’s Notes: non-transitory memory 315 in wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “a memory” in the instant application); and 
one or more processors (paragraph [0225] lines 1-11; Examiner’s Notes: processor 314 in wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “one or more processors” in the instant application), coupled to the memory, configured to: 
receive discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for transitioning from a non-monitoring state to a monitoring state (paragraphs [0217] lines 1-27 & [0261] lines 1-41; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “discontinuous reception (DRX) configuration information identifying a slot;” in fact, the wireless device receiving, from base station, DRX configuration information including slot format for transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “receive discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for transitioning from a non-monitoring state to a monitoring state” in the instant application), 
wherein the information identifies, for each slot or sub-slot, whether to operate in a non-monitoring state or a monitoring state (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies, for each slot;” in fact, the DRX configuration information, including slot format, indicating whether to operate in RRC_Inactive state, e.g., 1520, or RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the information identifies, for each slot or sub-slot, whether to operate in a non-monitoring state or a monitoring state” in the instant application); and 
transition from the non-monitoring state, wherein the UE is not performing monitoring, to the monitoring state wherein the UE is performing monitoring, in accordance with the DRX configuration information (paragraph [0314] lines 1-9; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “monitoring state;” in fact, transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, accordance with the DRX configuration as illustrated in FIG. 15 of the prior art teaches the limitation of “transition from the non-monitoring state, wherein the UE is not performing monitoring, to the monitoring state wherein the UE is performing monitoring, in accordance with the DRX configuration information” in the instant application).  
Regarding claim 2, Zhou et al. further teach the UE, wherein the DRX configuration information includes information identifying a first slot or sub-slot granularity for a first serving cell or bandwidth part and a second slot or sub-slot granularity for a second serving cell or bandwidth part (paragraphs [0212] lines 1-16 & [0246] lines 1-11; Examiner’s Notes: the cell of base station 1, e.g., 120A, depicted in FIG. 3 of the prior art teaches the limitation of “a first serving cell;” the cell of base station 2, e.g., 120B, depicted in FIG. 3 of the prior art teaches the limitation of “a second serving cell;” in fact, the DRX configuration information including the slot format regards to the cell of base station 1, e.g., 120A, and the slot format regards to the cell of base station 2, e.g., 120B, as illustrated in FIG. 3 of the prior art teaches the limitation of “wherein the DRX configuration information includes information identifying a first slot or sub-slot granularity for a first serving cell or bandwidth part and a second slot or sub-slot granularity for a second serving cell or bandwidth part” in the instant application).  
Regarding claim 3, Zhou et al. further teach the UE, wherein the DRX configuration includes information identifying the slot or sub-slot granularity for connected mode DRX or idle mode DRX (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “connected mode;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies the slot;” in fact, the DRX configuration information, including slot format, for RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the DRX configuration includes information identifying the slot or sub-slot granularity for connected mode DRX or idle mode DRX” in the instant application).  
Regarding claim 4, Zhou et al. further teach the UE, wherein the DRX configuration information is a bit map with a plurality of bits corresponding to a plurality of slots or sub-slots to identify the slot or sub-slot granularity (paragraph [0246] lines 1-11; Examiner’s Notes: a subframe with a plurality of subframes corresponding to a plurality of slots in the prior art teaches the limitation of “a bit map with a plurality of bits corresponding to a plurality of slots;” in fact, the DRX configuration information, including the subframe with a plurality of subframes corresponding to a plurality of slots to indicate the slot in the prior art teaches the limitation of “wherein the DRX configuration information is a bit map with a plurality of bits corresponding to a plurality of slots or sub-slots to identify the slot or sub-slot granularity” in the instant application).  
Regarding claim 5, Zhou et al. further teach the UE, wherein the DRX configuration information is conveyed via at least one of a radio resource control message or a system information block message (paragraphs [0215] lines 1-8 & [0217] lines 1-27; Examiner’s Notes: an RRC message in the prior art teaches the limitation of “a radio resource control message;” in fact, the configuration parameters, e.g., DRX configuration information, is transmitted/conveyed via an RRC message in the prior art teaches the limitation of “wherein the DRX configuration information is conveyed via at least one of a radio resource control message or a system information block message” in the instant application).  
Regarding claim 6, Zhou et al. further teach the UE, wherein the DRX configuration information includes offset information identifying a start point for the slot or sub-slot granularity (paragraph [0246] lines 1-11; Examiner’s Notes: the offset regards to starting for the slot/symbol in the prior art teaches the limitation of “offset information identifying a start point for the slot;” in fact, the DRX configuration information including the offset regards to starting for the slot/symbol in the prior art teaches the limitation of “wherein the DRX configuration information includes offset information identifying a start point for the slot or sub-slot granularity” in the instant application).  
Regarding claim 7, Zhou et al. further teach the UE, wherein the DRX configuration information includes a bit indicator to indicate whether to monitor a physical downlink control channel (PDCCH) for at least one of: a cell radio network temporary identifier, a paging radio network temporary identifier, or a search space associated with a bitmap of the DRX configuration information (paragraph [0257] lines 1-17; Examiner’s Notes: a Cell-Radio Network Temporary Identifier (C-RNTI) in the prior art teaches the limitation of “a cell radio network temporary identifier;” in fact, the DRX configuration information including a parameter indicating whether to monitor a PDCCH via a C-RNTI in the prior art teaches the limitation of “wherein the DRX configuration information includes a bit indicator to indicate whether to monitor a physical downlink control channel (PDCCH) for at least one of: a cell radio network temporary identifier, a paging radio network temporary identifier, or a search space associated with a bitmap of the DRX configuration information” in the instant application).  
Regarding claim 9, Zhou et al. further teach the UE, wherein the DRX configuration information includes a plurality of bit maps activated by an activation command received in at least one of a physical downlink control channel message or a medium access control control element (paragraph [0257] lines 1-17; Examiner’s Notes: a downlink assignment in the prior art teaches the limitation of “an activation command;” in fact, the DRX configuration information including a plurality of parameters activated by a downlink assignment received in the downlink control information/message via the PDCCH in the prior art teaches the limitation of “wherein the DRX configuration information includes a plurality of bit maps activated by an activation command received in at least one of a physical downlink control channel message or a medium access control control element” in the instant application).  
Regarding claim 10, Zhou et al. further teach the UE, wherein the one or more processors are further configured to: 
receive, based at least in part on monitoring a physical downlink control channel in accordance with the DRX configuration, a downlink control information (paragraphs [0217] lines 1-27 & [0241] lines 1-16; Examiner’s Notes: DCI in the prior art teaches the limitation of “a downlink control information;” in fact, receiving DCI based in monitoring a PDCCH in accordance with the DRX configuration information in the prior art teaches the limitation of “receive, based at least in part on monitoring a physical downlink control channel in accordance with the DRX configuration, a downlink control information” in the instant application); and 
start an inactivity timer associated with controlling whether to monitor for downlink data (paragraphs [0357] lines 1-11 & [0427] lines 1-30; Examiner’s Notes: the timer, e.g., sCellDeactivationTimer, in the prior art teaches the limitation of “an inactivity timer;” in fact, restarting/starting the timer, e.g., sCellDeactivationTimer, regards to whether to monitor for downlink data from the base station in the prior art teaches the limitation of “start an inactivity timer associated with controlling whether to monitor for downlink data” in the instant application).  
Regarding claim 11, Zhou et al. further teach the UE, wherein the one or more processors are further configured to: receive an explicit indication of whether to receive downlink data in connection with the DRX configuration (paragraph [0217] lines 1-27; Examiner’s Notes: cell selection information/indication in the prior art teaches the limitation of “an explicit indication;” in fact, receiving the cell selection information/indication of whether to receive downlink data regards to the DRX configuration in the prior art teaches the limitation of “receive an explicit indication of whether to receive downlink data in connection with the DRX configuration” in the instant application).  
Regarding claim 12, Zhou et al. further teach the UE, wherein the one or more processors are further configured to: receive a wake-up signal (paragraph [0427] lines 1-30; Examiner’s Notes: receiving a wake-up signal transmitted by the gNB in the prior art teaches the limitation of “receive a wake-up signal” in the instant application); and 
wherein the one or more processors, when transitioning from the non-monitoring state to the monitoring state in accordance with the DRX configuration information, are configured to: transition from the non-monitoring state to the monitoring state in accordance with the DRX configuration information based at least in part on receiving the wake-up signal (paragraphs [0217] lines 1-27 & [0427] lines 1-30; Examiner’s Notes: receiving a wake-up signal transmitted by the gNB in the prior art teaches the limitation of “receiving the wake-up signal;” in fact, transitioning from the RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15, regards to the DRX configuration information based on receiving the wake-up signal in the prior art teaches the limitation of “transition from the non-monitoring state to the monitoring state in accordance with the DRX configuration information based at least in part on receiving the wake-up signal” in the instant application).  
Regarding claim 16, Zhou et al. further teach the UE, wherein the DRX configuration information includes a plurality of DRX configurations associated with a plurality of cells (paragraphs [0212] lines 1-16 & [0246] lines 1-11; Examiner’s Notes: cells of base station 1 120A and base station 2 120B as depicted in FIG. 3 of the prior art teaches the limitation of “a plurality of cells;” in fact, the DRX configuration information including multiple DRX configurations associated with the cells of base station 1 120A and base station 2 120B as depicted in FIG. 3 of the prior art teaches the limitation of “wherein the DRX configuration information includes a plurality of DRX configurations associated with a plurality of cells” in the instant application).  
Regarding claim 17, Zhou et al. teach the base station for wireless communication (paragraph [0212] lines 1-16; Examiner’s Notes: base station 1 120A depicted in FIG. 3 of the prior art teaches the limitation of “base station for wireless communication” in the instant application), comprising: 
a memory (paragraph [0212] lines 1-16; Examiner’s Notes: non-transitory memory 322A in base station 1 120A depicted in FIG. 3 of the prior art teaches the limitation of “a memory” in the instant application); and 
one or more processors (paragraph [0212] lines 1-16; Examiner’s Notes: processor 321A in base station 1 120A depicted in FIG. 3 of the prior art teaches the limitation of “one or more processors” in the instant application), coupled to the memory, configured to: 
transmit discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for a user equipment (UE) transition from a non-monitoring state to a monitoring state (paragraphs [0217] lines 1-27 & [0261] lines 1-41; Examiner’s Notes: the wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “user equipment (UE);” RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “discontinuous reception (DRX) configuration information identifying a slot;” in fact, the base station transmitting DRX configuration information including slot format for a wireless device transition from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “transmit discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for a user equipment (UE) transition from a non-monitoring state to a monitoring state” in the instant application), 
wherein the information identifies, for each slot or sub-slot, whether a UE is to operate in a non-monitoring state or a monitoring state (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies, for each slot;” in fact, the DRX configuration information, including slot format, indicating whether to operate in RRC_Inactive state, e.g., 1520, or RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the information identifies, for each slot or sub-slot, whether a UE is to operate in a non-monitoring state or a monitoring state” in the instant application); and 
transmit signaling to the UE in accordance with the DRX configuration information (paragraph [0314] lines 1-9; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “monitoring state;” in fact, transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, accordance with the DRX configuration as illustrated in FIG. 15 of the prior art teaches the limitation of “transmit signaling to the UE in accordance with the DRX configuration information” in the instant application).  
Regarding claim 18, Zhou et al. further teach the base station, wherein the DRX configuration information includes information identifying a first slot or sub-slot granularity for a first serving cell or bandwidth part and a second slot or sub-slot granularity for a second serving cell or bandwidth part (paragraphs [0212] lines 1-16 & [0246] lines 1-11; Examiner’s Notes: the cell of base station 1, e.g., 120A, depicted in FIG. 3 of the prior art teaches the limitation of “a first serving cell;” the cell of base station 2, e.g., 120B, depicted in FIG. 3 of the prior art teaches the limitation of “a second serving cell;” in fact, the DRX configuration information including the slot format regards to the cell of base station 1, e.g., 120A, and the slot format regards to the cell of base station 2, e.g., 120B, as illustrated in FIG. 3 of the prior art teaches the limitation of “wherein the DRX configuration information includes information identifying a first slot or sub-slot granularity for a first serving cell or bandwidth part and a second slot or sub-slot granularity for a second serving cell or bandwidth part” in the instant application).  
Regarding claim 19, Zhou et al. further teach the base station, wherein the DRX configuration includes information identifying the slot or sub-slot granularity for connected mode DRX or idle mode DRX (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “connected mode;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies the slot;” in fact, the DRX configuration information, including slot format, for RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the DRX configuration includes information identifying the slot or sub-slot granularity for connected mode DRX or idle mode DRX” in the instant application).  
Regarding claim 20, Zhou et al. further teach the base station, wherein the DRX configuration information is a bit map with a plurality of bits corresponding to a plurality of slots or sub-slots to identify the slot or sub-slot granularity (paragraph [0246] lines 1-11; Examiner’s Notes: a subframe with a plurality of subframes corresponding to a plurality of slots in the prior art teaches the limitation of “a bit map with a plurality of bits corresponding to a plurality of slots;” in fact, the DRX configuration information, including the subframe with a plurality of subframes corresponding to a plurality of slots to indicate the slot in the prior art teaches the limitation of “wherein the DRX configuration information is a bit map with a plurality of bits corresponding to a plurality of slots or sub-slots to identify the slot or sub-slot granularity” in the instant application).  
Regarding claim 21, Zhou et al. further teach the base station, wherein the DRX configuration information is conveyed via at least one of a radio resource control message or a system information block message (paragraphs [0215] lines 1-8 & [0217] lines 1-27; Examiner’s Notes: an RRC message in the prior art teaches the limitation of “a radio resource control message;” in fact, the configuration parameters, e.g., DRX configuration information, is transmitted/conveyed via an RRC message in the prior art teaches the limitation of “wherein the DRX configuration information is conveyed via at least one of a radio resource control message or a system information block message” in the instant application).  
Regarding claim 22, Zhou et al. further teach the base station, wherein the DRX configuration information includes offset information identifying a start point for the slot or sub-slot granularity (paragraph [0246] lines 1-11; Examiner’s Notes: the offset regards to starting for the slot/symbol in the prior art teaches the limitation of “offset information identifying a start point for the slot;” in fact, the DRX configuration information including the offset regards to starting for the slot/symbol in the prior art teaches the limitation of “wherein the DRX configuration information includes offset information identifying a start point for the slot or sub-slot granularity” in the instant application).  
Regarding claim 23, Zhou et al. further teach the base station, wherein the DRX configuration information includes a bit indicator to indicate whether to monitor a physical downlink control channel (PDCCH) for at least one of: a cell radio network temporary identifier, a paging radio network temporary identifier, or a search space associated with a bitmap of the DRX configuration information (paragraph [0257] lines 1-17; Examiner’s Notes: a Cell-Radio Network Temporary Identifier (C-RNTI) in the prior art teaches the limitation of “a cell radio network temporary identifier;” in fact, the DRX configuration information including a parameter indicating whether to monitor a PDCCH via a C-RNTI in the prior art teaches the limitation of “wherein the DRX configuration information includes a bit indicator to indicate whether to monitor a physical downlink control channel (PDCCH) for at least one of: a cell radio network temporary identifier, a paging radio network temporary identifier, or a search space associated with a bitmap of the DRX configuration information” in the instant application).  
Regarding claim 25, Zhou et al. further teach the base station, wherein the DRX configuration information includes a plurality of bit maps activated by an activation command received in at least one of a physical downlink control channel message or a medium access control control element (paragraph [0257] lines 1-17; Examiner’s Notes: a downlink assignment in the prior art teaches the limitation of “an activation command;” in fact, the DRX configuration information including a plurality of parameters activated by a downlink assignment received in the downlink control information/message via the PDCCH in the prior art teaches the limitation of “wherein the DRX configuration information includes a plurality of bit maps activated by an activation command received in at least one of a physical downlink control channel message or a medium access control control element” in the instant application). 
Regarding claim 26, Zhou et al. further teach the base station, further comprising: transmitting an explicit indication of whether to the UE is to receive downlink data in connection with the DRX configuration (paragraph [0217] lines 1-27; Examiner’s Notes: cell selection information/indication in the prior art teaches the limitation of “an explicit indication;” in fact, transmitting the cell selection information/indication of whether to the UE is to receive downlink data regards to the DRX configuration in the prior art teaches the limitation of “transmitting an explicit indication of whether to the UE is to receive downlink data in connection with the DRX configuration” in the instant application).  
Regarding claim 27, Zhou et al. further teach the base station, wherein the one or more processors are further configured to: transmit a wake-up signal indicating the UE transition from the non-monitoring state to the monitoring state in accordance with the DRX configuration information (paragraphs [0217] lines 1-27 & [0427] lines 1-30; Examiner’s Notes: receiving a wake-up signal transmitted by the gNB in the prior art teaches the limitation of “transmit a wake-up signal;” in fact, transmitting a wake-up signal indicating the wireless device transition from the RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15, regards to the DRX configuration information in the prior art teaches the limitation of “transmit a wake-up signal indicating the UE transition from the non-monitoring state to the monitoring state in accordance with the DRX configuration information” in the instant application).  
Regarding claim 28, Zhou et al. further teach the base station, wherein the DRX configuration information includes a plurality of DRX configurations associated with a plurality of cells (paragraphs [0212] lines 1-16 & [0246] lines 1-11; Examiner’s Notes: cells of base station 1 120A and base station 2 120B as depicted in FIG. 3 of the prior art teaches the limitation of “a plurality of cells;” in fact, the DRX configuration information including multiple DRX configurations associated with the cells of base station 1 120A and base station 2 120B as depicted in FIG. 3 of the prior art teaches the limitation of “wherein the DRX configuration information includes a plurality of DRX configurations associated with a plurality of cells” in the instant application).  
Regarding claim 29, Zhou et al. teach the method of wireless communication performed by a user equipment (UE) (paragraph [0225] lines 1-11; Examiner’s Notes: the wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “user equipment (UE);” in fact, the operations performed by the wireless device 110 as illustrated in FIG. 3 of the prior art teaches the limitation of “method of wireless communication performed by a user equipment (UE)” in the instant application), comprising: 
receiving discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for transitioning from a non-monitoring state to a monitoring state (paragraphs [0217] lines 1-27 & [0261] lines 1-41; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “discontinuous reception (DRX) configuration information identifying a slot;” in fact, the wireless device receiving, from base station, DRX configuration information including slot format for transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “receiving discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for transitioning from a non-monitoring state to a monitoring state” in the instant application), 
wherein the information identifies, for each slot or sub-slot, whether to operate in a non-monitoring state or a monitoring state (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies, for each slot;” in fact, the DRX configuration information, including slot format, indicating whether to operate in RRC_Inactive state, e.g., 1520, or RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the information identifies, for each slot or sub-slot, whether to operate in a non-monitoring state or a monitoring state” in the instant application); and 
transitioning from the non-monitoring state, wherein the UE is not performing monitoring, to the monitoring state wherein the UE is performing monitoring, in accordance with the DRX configuration information (paragraph [0314] lines 1-9; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “monitoring state;” in fact, transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, accordance with the DRX configuration as illustrated in FIG. 15 of the prior art teaches the limitation of “transitioning from the non-monitoring state, wherein the UE is not performing monitoring, to the monitoring state wherein the UE is performing monitoring, in accordance with the DRX configuration information” in the instant application).
Regarding claim 30, Zhou et al. teach the method of wireless communication performed by a base station (paragraph [0212] lines 1-16; Examiner’s Notes: base station 1 120A depicted in FIG. 3 of the prior art teaches the limitation of “a base station;” in fact, the operations performed by the base station 1 120A as illustrated in FIG. 3 of the prior art teaches the limitation of “method of wireless communication performed by a base station” in the instant application), comprising: 
transmitting discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for a user equipment (UE) transition from a non-monitoring state to a monitoring state (paragraphs [0217] lines 1-27 & [0261] lines 1-41; Examiner’s Notes: the wireless device 110 depicted in FIG. 3 of the prior art teaches the limitation of “user equipment (UE);” RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “discontinuous reception (DRX) configuration information identifying a slot;” in fact, the base station transmitting DRX configuration information including slot format for a wireless device transition from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “transmitting discontinuous reception (DRX) configuration information identifying a slot or sub-slot granularity for a user equipment (UE) transition from a non-monitoring state to a monitoring state” in the instant application), 
wherein the information identifies, for each slot or sub-slot, whether a UE is to operate in a non-monitoring state or a monitoring state (paragraph [0217] lines 1-27; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “a non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “a monitoring state;” DCI comprising slot format, e.g., DRX configuration information including slot format, in the prior art teaches the limitation of “the information identifies, for each slot;” in fact, the DRX configuration information, including slot format, indicating whether to operate in RRC_Inactive state, e.g., 1520, or RRC_Connected state, e.g., 1530, as illustrated in FIG. 15 of the prior art teaches the limitation of “wherein the information identifies, for each slot or sub-slot, whether a UE is to operate in a non-monitoring state or a monitoring state” in the instant application); and 
transmitting signaling to the UE in accordance with the DRX configuration information (paragraph [0314] lines 1-9; Examiner’s Notes: RRC_Inactive state, e.g., 1520 depicted in FIG. 15 of the prior art teaches the limitation of “non-monitoring state;” RRC_Connected state, e.g., 1530 depicted in FIG. 15 of the prior art teaches the limitation of “monitoring state;” in fact, transitioning from RRC_Inactive state, e.g., 1520, to RRC_Connected state, e.g., 1530, accordance with the DRX configuration as illustrated in FIG. 15 of the prior art teaches the limitation of “transmit signaling to the UE in accordance with the DRX configuration information” in the instant application).   

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 8 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0037248) in view of Ryu et al. (US 2018/0184246).
Regarding claim 8, Zhou et al. teach the UE without explicitly teaching implementing a non-access stratum identifier. 
Ryu et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a monitoring period is based at least in part on a non-access stratum identifier (paragraph [0302] lines 1-20; Examiner’s Notes: ID regards to a non-access stratum (NAS) in the prior art teaches the limitation of “a non-access stratum identifier;” in fact, monitoring a specific time period by using an NAS ID in the prior art teaches the limitation of “wherein a monitoring period is based at least in part on a non-access stratum identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ryu et al. in the system of Zhou et al. 
The motivation for implementing a non-access stratum identifier, is to further enhance the mechanism for performing, by a terminal, location area update in a wireless communication system, including transmitting, to a network node, a first request message including an additional cell list comprising one or more neighboring cells of a serving cell of the terminal, receiving, from the network node, a first accept message including information indicating acceptance of the use of the additional cell list; and, when a changed serving cell of the terminal belongs to a tracking area configured to the terminal and does not belong to the additional cell list, performing a cell-based area update procedure.
Regarding claim 24, Zhou et al. teach the base station without explicitly teaching implementing a non-access stratum identifier. 
Ryu et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a monitoring period is based at least in part on a non-access stratum identifier (paragraph [0302] lines 1-20; Examiner’s Notes: ID regards to a non-access stratum (NAS) in the prior art teaches the limitation of “a non-access stratum identifier;” in fact, monitoring a specific time period by using an NAS ID in the prior art teaches the limitation of “wherein a monitoring period is based at least in part on a non-access stratum identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ryu et al. in the system of Zhou et al. The motivation for implementing a non-access stratum identifier, is to further enhance the mechanism for performing, by a terminal, location area update in a wireless communication system, including transmitting, to a network node, a first request message including an additional cell list comprising one or more neighboring cells of a serving cell of the terminal, receiving, from the network node, a first accept message including information indicating acceptance of the use of the additional cell list; and, when a changed serving cell of the terminal belongs to a tracking area configured to the terminal and does not belong to the additional cell list, performing a cell-based area update procedure.

Allowable Subject Matter
13.	Claims 13-15 are objected to as being dependent upon a rejected base claim 1 regards to the art rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 13-15, the prior art in single or in combination fails to teach "wherein the one or more processors are further configured to: receive a channel access indication for shared spectrum; and activate a DRX configuration of the DRX configuration information based at least in part on receiving the channel access indication,” in combination with other limitation of the claim(s).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Van Der Velde et al. (US 8,358,982) is generally directed to the UE for measuring signals received from at least one of a serving cell of the network and from neighboring cells, a memory for storing information defining a plurality of conditions for triggering the UE to send a measurement report to the network;
Kuchibhotla et al. (US 2014/0185530) is generally directed to various aspects of the method for device-to-device communication over a cellular carrier;
Chung et al. (US 2012/0188988) is directed to various aspects of the application function for providing downlink reference signal transmission power information in a wireless communication system that supports multiple antennas. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473